Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
 1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney  Ralph E. Locher , registration : 41947  on 03/18 /2022.
 
1 (currently amended).  A method for simulating a plurality of aspects of a system, the method comprises the steps of:
creating a plurality of models of the system, wherein each individual model describes a specific aspect of the system;
determining an initial first data record and an initial second data record for each of the models, wherein the initial first data record containing specific data used only by the model, and wherein the initial second data record containing common data used by the model and at least one other model;
selecting a first model and a second model from the plurality of models;
determining an updated first data record and an updated second data record for the first model on a basis of the initial first data record for the first model and initial second data records; 

determining an updated first data record and an updated second data record for the second model on a basis of the initial first data record for the second model, the updated second data record for the first model and the initial second data records for all of the models in the plurality of models except for the first model;
selecting a third model from the plurality of models;
determining an updated first data record and an updated second data record for the third model on a basis of the initial first data record for the third model, the updated second data record for the first model, the updated second data record for the second model and the initial second data records for all of the models in the plurality of models except for the first model and the second model; and 
performing the selecting of the first model, the second model and the third model from the plurality of models by a user.

2 (canceled).  

3 (canceled).  

4 (original).  The method according to claim 1, which further comprises checking updated first data records and updated second data records and, on a basis of the checking:
again selecting a new first model, a new second model and possibly a new third model from the plurality of models; and


5 (currently amended). The method according to claim 1 [[2]], which further comprises:
determining a further updated first data record and a further updated second data record for the first model on a basis of the updated first data record for the first model and updated second data records; and determining a further updated first data record and a further updated second data record for the second model on a basis of the updated first data record for the second model, the further updated second data record for the first model and the updated second data records for all of the models in the plurality of models except for the first model.

6 (original).  The method according to claim 5, which further comprises:

determining a further updated first data record and a further updated second data record for the third model on a basis of the updated first data record for the third model, the further updated second data record for the first model, the further updated second data record for the second model and the updated second data records for all of the models in the plurality of models except for the first model and the second model.

7 (original).  The method according to claim 5, wherein the updated first data records and the updated second data records correspond to a first time and wherein further updated first data records and further updated second data records correspond to a second time.


a data memory; and 
a processor configured to perform a method as claimed in claim 1.

9 (currently amended).  A non-transitory computer readable medium having a plurality of computer-executable instructions that, when executed by a processor of a computer system, cause said processor to perform a method for simulating a plurality of aspects of a system, the processor configured to:
create a plurality of models of the system, wherein each individual model describes a specific aspect of the system;
determine an initial first data record and an initial second data record for each of the models, wherein the initial first data record containing specific data used only by the model, and wherein the initial second data record containing common data used by the model and at least one other model;
select a first model and a second model from the plurality of models;
determine an updated first data record and an updated second data record for the first model on a basis of the initial first data record for the first model and initial second data records; 
determine an updated first data record and an updated second data record for the second model on a basis of the initial first data record for the second model, the updated second data record for the first model and the initial second data records for all of the models in the plurality of models except for the first model;
select a third model from the plurality of models;
determine an updated first data record and an updated second data record for the third model on a basis of the initial first data record for the third model, the updated second data record for the first model, the updated second data record for the second model and the initial second data records for all of the models in the plurality of models except for the first model and the second model; and 
perform the selecting of the first model, the second model and the third model from the plurality of models by a user.

B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 8, 9,  the prior art as taught by   Pedersen(US 20180330029 A1) and Krishnapillai(US 20070078634 A1) do not teach on render obvious the limitations recited in claims 1, 8, 9, when taken in the context of the claims as a whole determining an initial first data record and an initial second data record for each of the models, wherein the initial first data record containing specific data used only by the model, and wherein the initial second data record containing common data used by the model and at least one other model; selecting a first model and a second model from the plurality of models; determining an updated first data record and an updated second data record for the first model on a basis of the initial first data record for the first model and initial second data records; determining an updated first data record and an updated second data record for the second model on a basis of the initial first data record for the second model, the updated second data record for the first model and the initial second data records for all of the models in the 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194